Citation Nr: 0515637	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  95-40 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the veteran's 
death.


REPRESENTATION

Appellant represented by:	Robert L. Depper, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Mrs. J.M., Mrs. M.D., and Mr. M.B.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.  He died in October 1994 and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The Board initially considered this appeal in 
September 1997 and remanded the case to the RO for additional 
development of the medical record.  In April 1999, the Board 
denied the claim and the appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2001, Court vacated the Board's decision and 
remanded the claim for compliance with the newly enacted 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).

In a June 2002 decision, the Board again denied the benefits 
sought by the appellant.  She appealed that decision as well 
and in February 2003 the Court granted a joint motion for 
remand, vacating the Board's June 2002 decision and remanding 
the appeal for further compliance with the VCAA pursuant to 
its decision in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board in turn remanded the claim on appeal to 
the RO in September 2003.  The RO continued the denial of 
benefits sought and the appeal is properly returned to the 
Board for appellate consideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was hospitalized at a VA medical center 
(VAMC) in September 1994 for symptoms consistent with a 
neurovascular disease.

3.  The veteran underwent clinical evaluation and workup 
while hospitalized at the VAMC and received an appropriate 
diagnosis and treatment.

4.  VA did not provide adequate follow-up care to the veteran 
in October 1994.

5.  VA treatment or lack thereof, including prescribing 
Tegretol, did not cause or exacerbate the veteran's long-
standing depression, nor did it cause him to commit suicide 
from a self-inflicted gunshot wound to the chest.


CONCLUSION OF LAW

Criteria for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the veteran's death have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served honorably during World War II.  He sought 
VA treatment in September 1994 for symptoms consistent with a 
neurovascular disease.  The veteran was hospitalized for 
thirteen days and treated with various medications, including 
Tegretol.  The veteran was discharged from the VAMC on 
September 30, 1994, and committed suicide on October [redacted], 
1994.  The appellant contends that the Tegretol prescribed by 
VA caused the veteran to experience severe depression and 
ultimately take his own life.  Alternatively, the appellant 
asserts that VA failed to properly diagnose and treat the 
veteran's psychological problems during his September 1994 
hospitalization, that VA physicians misdiagnosed him, and 
that proper follow-up care was not provided by VA, thus 
causing his suicide.

VA medical records for the weeks immediately preceding the 
veteran's death show that in September 1994, his wife and 
daughter brought him to the emergency room of a local VAMC.  
The veteran's family reported a sudden onset, within three 
months, of unusual behavior in the veteran, including slurred 
speech, drooping of the right side of his mouth, confusion, 
and drastic decrease in his memory.  During the previous 24 
hours, he had become paranoid, uncooperative, and difficult 
to control; he also reportedly had been hospitalized the 
prior week (at a private facility) due to these changes.  
According to the veteran's family, his private doctor had 
suggested studies of his neck veins and a computerized 
tomography (CT) scan of his head.  The veteran, himself, 
reported no problems other than weakness and problems with 
his "nerves."  The admitting note stated that, according to 
the family, the veteran had no psychiatric history or 
medications; no history of hallucinations, paranoia, mood 
lability or anxiety. 

During the veteran's thirteen-day hospital stay at the VAMC, 
he experienced several episodes of confusion, inability to 
speak, and inappropriate behavior.  No focal neurological 
deficits were found and he was admitted to the psychiatry 
ward.  The veteran's past psychiatric history was then 
reported by the family to include a diagnosis of depression 
made by a cardiologist three months earlier; it was reported 
that the veteran was placed on Effexer.  The veteran denied 
experiencing any suicidal ideation, but his family reported 
"some questionable suicidal ideation earlier in the week."  

The veteran's family reported that his problem with 
intermittent slurred speech had been occurring for the past 
six months, lasting about five to ten minutes per episode and 
occurring about twenty times per day, with clearing between 
episodes.  Diagnostic testing performed during 
hospitalization included an echocardiogram, 
electroencephalogram, 24-hour holter monitor, carotid 
Doppler, a CT scan of the head, and a single photon emission 
CT scan.  The carotid Doppler studies showed only minimal 
change in the right internal carotid artery, without 
significant stenosis.  The CT scan of the head was normal; 
the single photon emission CT scan showed decreased cerebral 
atrophy and several small areas of decreased radial tracer 
activity.  As such, the veteran's doctors determined that the 
test results were most consistent with a cerebrovascular 
accident (CVA), i.e., a stroke.  A referral consultation with 
a neuropsychiatrist was obtained and it was determined that 
the veteran was most likely having seizures secondary to 
cerebral hypoxia.  This conclusion was based in part on the 
fact that the veteran had post-ictal confusion for up to 24 
hours following an episode of disorientation and confusion 
and he admitted to some aura-type activity with smelling an 
unusual smell before a confusional onset.  Additionally, the 
veteran reported that during the previous six months he had 
periodically experienced difficulty forming words that he 
wanted to say, that he knew what he wanted to say, but the 
words would not come out right.  Thus, based on the veteran's 
transient confusion with intermittent aphasia, 
neuropsychiatry concluded that his symptoms were most 
consistent with a cerebrovascular accident, trans-ischemic in 
nature, causing a secondary irritation of the cortical 
surface of the brain, inducing a seizure.  Consequently, it 
was recommended that he receive a trial of Tegretol.  
Appropriate laboratory work was completed to begin use of 
this medication.

After several adjustments in the manner of dispensing the 
Tegretol, the veteran was observed to have had no bouts of 
intermittent confusion.  Also, before his discharge from the 
VAMC, he was sent to Medicine Service because he did not have 
a psychiatric diagnosis.  Medicine Service did not mention 
how to manage the level of Tegretol; however, after the 
veteran was discharged from the VAMC, a letter was sent to 
him informing him that in approximately 1.5 weeks, he should 
report to a VA evaluation clinic and request a Tegretol level 
be drawn.  Continued follow-up treatment was also to be as 
recommended by the VA evaluation clinic. 

According to the Nursing Discharge Summary, the veteran was 
found to be mentally and emotionally stable when released 
from the VAMC on September 30, 1994.  He denied thoughts of 
self harm or harm to others and his Axis I discharge 
diagnosis was dementia secondary to cerebrovascular accident.  
He also had an Axis III diagnosis of cerebrovascular accident 
with secondary seizure activity and transient ischemic 
attacks with aphasic component.  Moderate problems with job 
functioning and problems with social functioning were 
reported in Axis IV.

A VA treatment note dated October 11, 1994 indicates that the 
veteran was seen for a Tegretol level check.  It was noted 
that his Tegretol level was "6.1 (8-12)."  It was also noted 
that his chart was ordered, but never arrived from North 
Little Rock.  The apparent plan was to continue the use of 
Tegretol until the veteran's chart could be obtained from 
North Little Rock for review by a physician.

The private medical evidence of record includes numerous 
treatment records dated from 1993 to 1994 which indicate that 
the veteran was treated for severe coronary artery disease, 
peptic ulcer disease, acute psychosis, and depression, among 
others.  A private hospital report dated in May 1993 shows 
that the veteran presented for treatment of an ulcer in a 
confused and agitated state; it was reported that he had not 
slept for several days.  The veteran's family revealed at 
that time that the veteran had a morbid fear of having 
carcinoma (cancer). 

Private treatment records dated on October 5, 1994 indicate 
that the veteran was hospitalized due to severe depression 
and abdominal pain.  Laboratory data on admission showed no 
marked abnormalities.   The discharge summary shows that the 
veteran was being followed for coronary artery disease and 
ulcer disease by the attending physician, Dr. R.E.L..  It was 
noted that the veteran had coronary artery bypass grafting in 
1993 followed by a severe bout of ulcer disease due to 
stress, worry, and smoking. The veteran had reportedly 
developed difficulty with acute psychosis, which was treated 
and improved.  It was further reported that he had been under 
a significant amount of stress secondary to work conditions 
and family problems and that he had become somewhat non-
communicative and was beginning to hallucinate.  Mental 
status examination was somewhat diminished with a very 
flattened affect.  He was prescribed Effexer as well as 
Ativan for sleep and Zantac for gastric problems.  He was 
seen by social services for psychological consultation with 
the family in attendance and was to be seen by a support 
group near his home.  The attending physician reported that 
the veteran needed to have intensive psychological treatment.  
Discharge diagnoses included severe depressive neurosis - 
psychosis.

The veteran's death certificate indicates that he died on 
October [redacted], 1994, from a gunshot wound to his chest.  The 
manner of death was found to be suicide.  The death 
certificate also indicates that the veteran "had been 
depressed for sometime."

The appellant, two of her children, and one of her 
grandchildren testified before an RO hearing officer in 
November 1995 that they believed the veteran's use of 
Tegretol made him suicidal, that he was not otherwise known 
to be suicidal notwithstanding the fact that he was depressed 
prior to his hospitalization at the VAMC.  The appellant 
submitted a portion of the Physician's Desk Reference 
pertaining to Tegretol with one entry stating that, "the 
possibility of activation of a latent psychosis and, in 
elderly patients, of confusion or agitation, should be borne 
in mind."

In February 1977, Dr. R.E.L. submitted a statement indicating 
that the veteran was seen by him in September 1994 and 
admitted for treatment of severe depression with the onset of 
psychotic behavior, noting that he had experienced marked 
sleep deprivation preceding that; that due to continuing 
difficulty and the need for psychiatric follow-up, he was 
referred to the VA hospital.  Dr. R.E.L. also reported that 
although VA records showed the veteran had minimal carotid 
disease, a CT scan of his head was normal; that a SPECT scan 
was reported with minimal diminished uptake in the temporal 
lobes, yet he was diagnosed with strokes with seizures, 
placed on Tegretol, and sent home.  Dr. R.E.L. further 
maintained that the VA diagnostic testing, reported above, 
indicated no evidence of stroke and no frontal lobe or 
temporal lobe masses were identified.  Thus, he concluded 
that there was no thorough basis for the diagnosis given at 
the VAMC, only suspicion.  Dr. R.E.L. went on to state that 
the initial problem for which the veteran was referred, 
depression, was not addressed by VA physicians and that the 
veteran was inappropriately placed on Tegretol because of its 
side effect of aggravating depression.  It is important to 
note at this juncture that according to the ABMS Directory of 
Board Certified Medical Specialists, 1781 (27th ed. 1995), 
Dr. R.E.L. is a specialist in Internal Medicine.

A medical opinion letter provided to the veteran's family 
from the North Little Rock VA Psychiatry Service dated in 
November 1994 indicates that the most common side-effects of 
Tegretol are dizziness, drowsiness, nausea, and vomiting, 
with less common ones being mood and behavior changes, 
especially in children.  A rare side effect reportedly is 
depression.  The physician authoring the letter reported that 
he/she could not state that the veteran's suicide was 
secondary to medication as he/she had not seen him for twenty 
days prior to his death.  It was pointed out in the opinion 
letter that the VA treatment note shortly before the 
veteran's death made no mention of depression or suicidal 
ideation.  

A VA psychiatrist's opinion, dated in February 1995, 
indicates that there was no merit to the allegation that 
Tegretol resulted in the veteran's depression and suicide. It 
was noted that the medication in question was used to treat 
mood disturbances in some patients, but was primarily used in 
this case to treat seizure activity.  It was noted that the 
family agreed to monitor the veteran's behavior at discharge 
due to his inability to care for himself and due to his 
confusion.

In May 1998, the Director of Compensation and Pension Service 
made a request to the VA Under Secretary for Health for 
another medical opinion with respect to the cause of the 
veteran's death.  To avoid even the appearance of 
impropriety, the opinion was solicited from the Chief 
Consultant of the Mental Health Strategic Healthcare Group, a 
physician who had not treated the veteran during the time in 
question.  The consultant reviewed the veteran's treatment 
records and opined that it was not likely that the VA 
hospitalization in September 1994, or any subsequent VA 
medical treatment, or failure to provide necessary treatment, 
caused the veteran's death.  The medical expert's reasoning 
was that the veteran had a history of cardiovascular disease 
and an unspecified depressive disorder, that he was admitted 
to the VA hospital with presenting symptoms and a history 
consistent with neurovascular disease, that the 
hospitalization was predominated by periods of cognitive 
dysfunction and delirium that appeared to have remitted after 
the initiation of Tegretol, and that he had committed suicide 
nineteen days after discharge from the VAMC.  The expert 
further indicated that Dr. R.E.L.'s allegation that there was 
no thorough basis for the discharge diagnosis was incorrect. 
According to the VA specialist, the veteran had presented 
with a history of a step-wise decline in cognitive 
functioning and the resulting diagnosis of a vascular 
dementia was supported by SPECT study, which showed cerebral 
atrophy and several small areas of decreased radiotracer 
activity, and by electroencephalography demonstrating a 
seizure disorder.  In further response to Dr. R.E.L.'s 
allegation that VA failed to address the veteran's 
depression, the VA expert indicated that the veteran was not 
admitted for treatment of depression, but rather for 
cognitive abnormalities, weakness, and repeated episodes of 
slurred speech.

The VA medical expert opined that VA's follow-up care for the 
veteran in October 1994 was inadequate.  Specifically, the 
veteran was admitted with severe disturbances in cognition, 
judgment, and behavior, but the only aftercare provided was 
to have blood drawn and Tegretol serum levels evaluated.  The 
expert determined, however, that notwithstanding the 
inadequate follow-up care, it was unlikely that Tegretol 
either caused the veteran's depression or exacerbated a pre-
existing depression.  As such, the expert stated that one 
could only speculate as to whether different aftercare may 
have prevented the suicide.  And, consequently, the expert 
opined that it was not likely that the VA hospitalization in 
September 1994, or any subsequent VA medical treatment or 
failure to provide necessary treatment, caused the veteran's 
death.

When a veteran suffers additional disability as a result of 
hospital care, medical or surgical treatment, or an 
examination furnished by VA, compensation is payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
For claims filed prior to October 1, 1997, such as this 
claim, a showing of negligence or fault on the part of VA is 
not necessary for recovery.

Pursuant to 38 C.F.R. § 3.358(b)(2), Section 1151 
compensation is not payable for the continuance or natural 
progression of disease or injuries for which treatment was 
authorized.  Furthermore, Section 1151 compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran-or, in appropriate cases, his 
representative.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
treatment administered.  See 38 C.F.R. § 3.358(c)(3).

Given the evidence as outlined above, the Board finds that 
the allegation that VA failed to properly treat the veteran 
during his September 1994 hospitalization is not supported in 
the medical evidence.  Although the statements submitted by 
Dr. R.E.L. indicate that treatment provided by VA was 
inadequate in that the veteran was misdiagnosed, this opinion 
is deemed to be inconsistent with the medical evidence 
showing that extensive testing was performed in order to 
diagnose the veteran during his hospitalization.  The 
opinions of the medical experts who have reviewed the 
entirety of the medical evidence reflect that the veteran was 
properly diagnosed and treated at the VAMC.  Specifically, 
the veteran presented for treatment of symptoms and a history 
consistent with neurovascular disease (i.e. slurred speech, 
cognitive abnormalities, etc.) and the actual report of VA 
hospitalization indicates that the veteran's family expressed 
concern with medical symptoms such as a drooping mouth, 
slurred speech, confusion, etc., rather than the veteran 
being depressed or experiencing other psychiatric pathology.  
Also, while it is readily apparent that the veteran presented 
with a history of depression and "some questionable suicidal 
ideation earlier in the week," the VA medical records do not 
reflect that he actually exhibited depressive symptoms either 
when he was admitted to the VA hospital or later during that 
hospitalization.  

The Board finds that the veteran was not misdiagnosed while 
under the auspices of VA care.  Specifically, the specialists 
who evaluated and treated the veteran while he was in the 
VAMC as well as the psychiatric specialists who subsequently 
reviewed the facts and circumstances concerning his 
evaluation, treatment and untimely death found that his 
symptoms were consistent with neurovascular disease when he 
presented to the VAMC.  Additionally, it was determined that 
the resulting diagnosis of neurovascular disease was 
supported by a SPECT study.  Dr. R.E.L.'s medical opinion to 
the contrary is noted, but he is not a specialist in 
psychiatry (rather, in internal medicine).  Consequently, his 
opinion as to the proper psychiatric diagnosis carries less 
weight than the opposing opinions of the VA psychiatric 
specialists who concluded differently. 

As for the assertion that Tegretol has the adverse side 
effect of depression and such a medication should not have 
been prescribed for the veteran, the Board finds that the 
medication was properly prescribed for this veteran.  This 
finding is based on the opinions of VA psychiatric experts 
concluding that the treatment received from VA, including the 
prescription of Tegretol, did not either cause the veteran's 
depression or exacerbate any pre-existing depression.  The 
veteran reportedly had long-standing depression prior to his 
September 1994 hospitalization, he did not have complaints of 
depression during his hospitalization, his treatment with Dr. 
R.E.L. in October 1994 was not medically linked to his use of 
Tegretol, and the depression which apparently was present at 
the time of his suicide cannot be medically linked to the use 
of Tegretol in light of his extensive past history of 
depression and confusion when not being prescribed Tegretol.  
It is pointed out that the veteran's death certificate simply 
lists long-standing depression as a significant factor in his 
death, not the use of medication.

Finally, the Board finds that the medical evidence clearly 
shows that VA failed to provide adequate follow-up care; 
however, the medical evidence does not establish the 
requisite causal link between that failure to act on the part 
of VA and the veteran's eventual death.  The medical opinion 
of record that speaks directly to this point supports a 
finding that VA treatment or lack thereof, including 
prescribing Tegretol, did not cause or exacerbate the 
veteran's long-standing depression, nor did it cause him to 
commit suicide from a self-inflicted gunshot wound to the 
chest.

The Board acknowledges that the appellant and the others who 
have spoken on her behalf earnestly believe that the 
veteran's death was related to his use of Tegretol.  These 
assertions, other than by Dr. R.E.L., however, are made by 
lay people who do not have the necessary medical training 
and/or expertise to give a competent opinion concerning a 
possible link between medication and subsequent activity.  As 
such, their statements alone are insufficient to establish a 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).  Additionally, the medical treatise evidence 
submitted only suggests a possibility of activation of latent 
psychosis and, in elderly patients such as the deceased 
veteran, of confusion or agitation.  The treatise evidence 
does not speak to this particular case and it is not enough 
merely for the medical treatise evidence proffered into 
evidence to provide speculative generic statements not 
necessarily applicable to the veteran's specific situation.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Rather, 
the medical treatise evidence cited must discuss generic 
relationships with a degree of certainty such that under the 
facts of the specific case at hand there is at least 
plausible causality based on objective facts rather than an 
unsubstantiated lay medical opinion. Id.


Thus, after considering all evidence of record as outlined 
above, the Board finds that the veteran was hospitalized at a 
VAMC in September 1994 for symptoms consistent with a 
neurovascular disease.  He underwent clinical evaluation and 
workup while hospitalized at the VAMC and received an 
appropriate diagnosis and treatment.  Although VA did not 
provide adequate follow-up care for the veteran in October 
1994, the VA treatment or lack thereof, including prescribing 
Tegretol, did not cause or exacerbate the veteran's long-
standing depression, nor did it cause him to commit suicide 
from a self-inflicted gunshot wound to the chest.  
Accordingly, the appellant's appeal is denied.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
February 2004 and February 2005.  Because the letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, VA notified the appellant, in the 
February 2005 letter, to submit to VA any evidence in her 
possession relevant to her claim.  There is no allegation 
from the appellant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOCs (SSOC), she was provided with specific information as to 
why her particular claim was being denied, and of the 
evidence that was lacking.  She was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the August 2004 SSOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Because each of the four 
content requirements of a VCAA notice has been met, the Board 
may proceed.

The Board also notes that the Court's decisions in both 
Pelegrini I and Pelegrini II  held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made in 
June 1995 and had been appealed to the Board and then to the 
Court long before the VCAA was enacted.  The VCAA notice was 
first given to the appellant in February 2004.  Fortunately, 
the Court acknowledged in Pelegrini II that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini II that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The RO aided the appellant in obtaining 
evidence and requesting medical opinions as to the cause of 
the veteran's death.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the appellant does not appear to contend otherwise.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The appellant and three of her family members testified 
before an RO hearing officer in November 1995.  In March 
1999, the appellant withdrew her request for a hearing before 
the Board.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  




ORDER

The claim for DIC under the provisions of 38 U.S.C.A. § 1151 
for the veteran's death is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


